Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 9-10, 12, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2014/0174279).
As to claim 10, Wong teaches a method for providing automated songwriting, the method comprising:
Training a melody prediction model (Phase 1, building a probabilistic automation model, PA model 314, (Pars. 22, 26, 29-31; Fig.5, 512) for selecting melodies for lyrics using a corpus, (song database 302, data store 304) of songs, the melody prediction model including modeled melody features and corresponding modeled lyric features; 
receiving lyric (306) input of lyrics including lyric features from a user; 
applying (by the melody composition 320) the melody prediction model, 314 to the lyric input 306 to automatically generate one or more melodies 322 for the lyric input by generating probability distributions of melody features based on the lyric features in the lyrics input using the melody prediction model and selecting melody features from the probability distributions of melody features to form the one or more melodies; (Pars.27-28, 37; Fig.5, 514) and
 providing the one or more melodies (322) to the user to generate a song using the lyrics.

    PNG
    media_image1.png
    320
    484
    media_image1.png
    Greyscale

	
As to claims 12 and 18, Wong teaches receiving, from the user, input indicating values of one or more tunable melody creation parameters for customizing automatic generation of a melody; and applying the melody prediction model to the lyric input according to the values of the one or more tunable melody creation parameters to automatically generate the one or more melodies based on the lyric input for the user (Par.30; Fig.4).
As to claims 14 and 20, Wong teaches receiving, from the user, lyric input; applying the melody prediction model to the additional lyric input to automatically generate one or more additional melodies for the additional lyric input; and providing the one or more additional melodies for the additional lyric input to the user to generate the song using the lyrics, the additional lyrics, and the one or more melodies automatically generated for the lyrics (Fig.3), the step of receiving additional lyric frim the user will be inherent in Wong’s teaching.
Regarding claims 1, 5, 7 and 16, the corresponding system and program comprising the steps addressed for the claims above are analogous therefore rejected as being anticipated by Wong et al. for the foregoing reasons.
As to claim 4, Wong teaches training the melody prediction model for selecting the melodies for the lyrics from the corpus of songs using a language model of a specific language (Pars. 18, 22; Fig.2).
As to claim 9, Wong teaches a song database 302 for use by the melody/song generation model, therefore the step of storing the generated melody/song 322 in the  database so it can be used to predict the melody will be an inherent step in Wong’s system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2014/0174279) in view of Serletic et al. (US 2018/0374461).
As to claims 8 and 15, Wong doesn’t explicitly teach where the user selects the melody used to generated the song. However, Serletic teaches a method Fig.2 for providing automated songwriting, for a lyrical input 204 and musical input (melody) 208 analyzing and correlating the words in the lyrical input with the melody in order to compose a song wherein the melody to generate the song is selected by the user (Pars.19, 34, 38-39, 46, 52; Figs.2-3). The modification would be obvious to one of ordinary skill in the art at the time of applicant’s invention for the purpose of allowing the user to choose the melody he/she likes.
Allowable Subject Matter
Claims 2, 3, 6, 11, 13, 17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 11 and 17 are allowable because Wong doesn’t teach wherein the melody prediction model includes a combination of an octave model including modeled octave features, a pitch model including modeled pitch features, and a rhythm model including modeled rhythm features, the method further comprising: applying the octave model to the lyric input to generate the one or more melodies; applying the rhythm model to the lyric input to generate the one or more melodies based on applying the octave model to the lyric input; and applying the pitch model to the lyric input to generate the one or more melodies based on applying the octave model and the rhythm model to the lyric input.
Claims 6, 13 and 19 are allowable because Wong doesn’t teach wherein the one or more melodies include a plurality of melodies, the method further comprising: assigning corresponding internal quality scores to the plurality of melodies, wherein the corresponding internal quality scores are assigned to the plurality of melodies based on both a sequence likelihood of corresponding sequences of notes of the plurality of melodies and an amount of note entropy across notes in the corresponding sequences of notes of the plurality of melodies; and reproducing the plurality of melodies to the user based on the corresponding internal quality scores assigned to the plurality of melodies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657